           Case 2:20-cv-00253-KJD-DJA Document 41 Filed 08/25/21 Page 1 of 2




 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT

 6                                      DISTRICT OF NEVADA

 7 James Sharkey,                                       Case No.: 2:20-cv-00253-KJD-DJA

 8          Petitioner,
                                                                           Order
 9 v.

10 Brian Williams, et al.,

11          Respondents.

12

13         This is a federal habeas proceeding under 28 U.S.C. § 2254 brought by James Sharkey

14 challenging his state court conviction for battery constituting domestic violence. On August 12,

15 2021, this court entered an order directing Sharkey to demonstrate that he is still actively seeking

16 habeas relief. ECF No. 39. Sharkey has filed a response in compliance with that

17 order. ECF No. 40.

18         IT IS THEREFORE ORDERED that the respondents shall answer the remaining claims

19 (Grounds 2, 3, 4(A) and 5) in Sharkey’s petition for writ of habeas corpus (ECF No. 6) within 60

20 days of the date this order is entered. Sharkey shall have 60 days from the date on which the

21 answer is served on him to file and serve a reply.

22         IT IS FURTHER ORDERED that any additional state court record exhibits filed herein

23 by either the petitioner or the respondents shall be filed with a separate index of exhibits
          Case 2:20-cv-00253-KJD-DJA Document 41 Filed 08/25/21 Page 2 of 2




 1 identifying the exhibits by number. The CM/ECF attachments that are filed shall be identified by

 2 the number or numbers of the exhibits in the attachment. The hard copy of any additional state

 3 court record exhibits for this case shall be forwarded to the staff attorneys in Reno.

 4         Dated: August 25, 2021.

 5                                                           _________________________________
                                                             U.S. District Judge Kent J. Dawson
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
